Citation Nr: 0009481	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional educational training under Chapter 
31, Title 38, United States Code. 

(Note:  The issue of entitlement to service connection for 
diabetes mellitus will be addressed in a separate decision of 
the Board.)



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran was separated from active duty in June 1993, 
after completing more than 25 years of active service.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Office (RO) that denied 
the veteran's claim of entitlement to additional vocational 
rehabilitation services.  

It is noted that when the veteran appeared at a travel Board 
hearing before the undersigned acting Board Member in May 
1997, he was represented by Disabled American Veterans.  In 
June 1999, however, the veteran executed a Power of Attorney 
appointing Texas Veterans Commission as his representative.  


FINDINGS OF FACT

1.  In 1995, the veteran was seen in counseling for Chapter 
31 Vocational Rehabilitation benefits.  He participated in 
vocational assessment activities, which revealed the 
vocational goal of obtaining suitable employment.  

2.  The veteran has advanced levels of experience and 
education that would qualify him for entry into employment in 
several suitable occupational fields.  

3.  In August 1995, the VA Vocational Rehabilitation and 
Counseling psychologist denied the veteran's request for 
additional education training for the purpose of obtaining 
teaching certification, but granted professional placement 
services.  The veteran refused to participate in the 
placement services offered.  

4.  Teaching certification is not necessary to offset the 
veteran's disadvantages due to his disabilities or enable him 
to obtain suitable employment.  


CONCLUSION OF LAW

The requirements for additional educational training under 
Chapter 31, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3100 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 21.70, 21.72, 21.78, 21.82, 21.94 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reflects that the veteran is currently 
service connected for status post herniated nucleus pulposus, 
L4-5, S-1 with right sided radiculopathy, evaluated as 60 
percent disabling, arteriosclerotic heart disease with 
hypertension and elevated cholesterol, evaluated as 100 
percent disabling, residuals of a right hand injury, 
evaluated as 10 percent disabling, scars of the right hand, 
back and base of scrotum, evaluated as noncompensable.  A 
combined disability evaluation of 60 percent was in effect 
from June 24, 1993, the day following the veteran's 
separation from service.  An 80 percent combined evaluation 
came into effect from April 1994, and a 100 percent combined 
evaluation came into effect from May 1997. 

In a March 1995 Counsel Record Narrative Report, prepared by 
the VA Vocational Rehabilitation Counseling Psychologist, it 
was noted that the veteran was being seen for his 
reapplication for Chapter 31 services following his 
discontinuance from the program in August 1994, when he 
elected to continue his training under his Chapter 30 GI 
educational benefits.  It was noted that the veteran had 
utilized 2 months and 2 days under Chapter 31, leaving him 
with 28 months and 11 days creditable entitlement.  It was 
noted that the veteran was being seen in response to the 
results of an administrative review by the Vocational 
Rehabilitative and Counseling Officer of January 1995, in 
which it was concluded that the veteran was a vocationally 
feasible candidate, but only for very sedentary types of 
employment.  It was noted that the veteran was being seen to 
help him identify and implement such a suitable vocational 
objective.  

It was pointed out in the Narrative Report that the veteran's 
situation was unique in many ways.  It was noted that the 
veteran has a broad background of both education and 
experience.  He obtained a bachelor's degree in professional 
aeronautics with an area of concentration in aircraft 
maintenance in 1978.  According to the Counseling 
Psychologist, a review of the transcript showed that his 
course content very closely resembled that of a B.S. in 
Business Administration.  It was noted that the veteran then 
went on to obtain his Master's Degree in Business 
Administration in 1988, with a specialty in aviation.  It was 
further noted that the veteran had acquired a breadth of 
experience during his 27 years in the Army that included 
aircraft mechanic, "first sergeant," personnel management, 
supply and administrative work, brigade level administrative 
duties, and administration of personnel.  

In terms of disability, the Counseling Psychologist indicated 
that it was difficult for the veteran to explain why he felt 
that he needed vocational rehabilitation, having reported 
that he had turned down a number of good jobs.  It was noted 
that the assessment of a VA Clinical Psychologist, had been 
that although a psychological disability had been ruled out, 
the veteran had significant symptomatology, that has made him 
mentally less efficient, than he would be otherwise.  It was 
noted that the veteran's degenerative joint disease 
necessitated the use of a cane, precluded any heavy work, or 
anything that involved prolonged bending, twisting, jumping, 
or running.  Essentially, it was felt that his work be 
primarily sedentary.  It was further noted that the veteran's 
diabetes necessitated predictable and even amount of 
exertion, and regular meals.  

In terms of vocational exploration, the Counseling 
Psychologist took into consideration the veteran's education, 
experience, disability condition, and expressed interests, 
and put before him a number of job announcements.  It was 
evident to the Counseling Psychologist that the veteran would 
qualify for positions such as student development specialist, 
program coordinator, computer programmer trainee, affirmative 
action program coordinator, career counselor, counseling 
specialist, administrative services officer, administrative 
associate, and administrative assistant.  The veteran 
initially agreed that he would be qualified for, and 
expressed interest in the suggested positions, but then 
reverted and spoke of his desire to continue attending school 
in order to become qualified for employment as a special 
education teacher.  

The veteran was found by the Counseling Psychologist to have 
disability conditions, both physical and psychological, to 
satisfy the requirements of 38 C.F.R. § 21.51 for finding an 
impairment of employability.  It was further found that the 
veteran had not overcome the effects of impairment of 
employability, but that the situation was not the result of 
lack of education or experience.  In light of this finding, 
the Counseling Psychologist determined that additional 
education was not required for the veteran to overcome the 
impairment of employability, but that the veteran could 
benefit from a 6 month program with a professional job 
developer who would assist him with the adaptation of his 
current skills to the local civilian job market.  It was 
noted in the Narrative Report that the veteran was unwilling 
to accept the recommended employment services, insisting that 
what he needed was additional college training to prepare him 
to be a special education teacher.  The Counseling 
Psychologist found that such additional educational benefits 
under Chapter 31 would not serve the purpose of restoring 
employability, but would rather give the veteran more 
diversified skills..  

In September 1995, the veteran filed a formal notice of 
disagreement with the Counseling Psychologist's August 1995 
decision, and a request for an administrative review of by 
the Vocational Rehabilitation and Counseling Officer.  In 
September 1995, the Vocational Rehabilitation and Counseling 
Officer and the Counseling Psychologist issued a statement of 
the case, finding that the veteran had the necessary skills 
to meet a suitable occupational objective, and that he was 
entitled to employment assistance services, but not for 
further training to prepare him for a second Master's degree.  

In his February 1996 substantive appeal, the veteran argued 
that he should be provided VA educational funds to train for 
a job that meets his physical needs.  He stated that VA was 
incorrect in believing that he could perform his past skills.  
He specifically argues that he be allowed to take the 
required courses to receive a teaching certification in 
education, and that it is incorrect to believe that he 
desires training only for the purpose of becoming a special 
education teacher.

At his hearing before the undersigned acting Board member in 
May 1997, the veteran stated that when he became separated 
from service in 1993, he had applied to jobs in many fields 
but they were either far away from where he lived, or the 
potential employers were unwilling to hire the veteran 
because of his physical limitations.  He testified that when 
he first approached VA to obtain Chapter 31 Vocational 
Rehabilitation benefits, his desire was to attend the 
University of Mary Hardin Baylor in order to qualify for a 
teaching certification.  The veteran claimed that the VA 
Counselors placed various roadblocks to his pursuit of a 
teaching certification.  He claimed that VA first indicated 
that he was medically unfit to attend school.  He then stated 
that the VA Counseling Psychologist offered a two year 
program in computer science, but would not offer a four year 
program.  The veteran stated that he then went on to obtain 
his teaching certification on his own, and now requests that 
VA reimburse him for what he paid in that pursuit.  He 
claimed that he has since been offered a number of positions 
as a teacher, and simply has to pass the State exams.  

Benefits under Chapter 31, Title 38, United States Code, are 
authorized to provide for all services and assistance 
necessary to enable a veteran with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100 (West 1991).

The goal of a vocational rehabilitation program pursuant to 
Chapter 31 is, in pertinent part, to enable a veteran to 
become employed in a suitable occupation and to maintain 
suitable employment.  38 C.F.R. §§ 21.70(a)(4), 21.1 (1999).  
Rehabilitation to the point of employability may include the 
services needed to train the veteran to the level generally 
recognized as necessary for entry into employment in a 
suitable occupational objective.  Where a particular degree, 
diploma, or certificate is generally necessary for entry into 
an occupation, the veteran shall be trained to that level.  
38 C.F.R. § 21.72(a)(2).

In general, the veteran, the counseling psychologist or the 
vocational rehabilitation specialist may request a change in 
the plan at any time.  A change in the statement of a long-
range goal may only be made following a reevaluation of the 
veteran's rehabilitation program by the counseling 
psychologist; a change may be made when: (1) achievement of 
the current goal(s) is no longer reasonably feasible; or (2) 
the veteran's circumstances have changed or new information 
has been developed which makes rehabilitation more likely if 
a different long-range goal is established; and (3) the 
veteran fully participates and concurs in the change.  
However, any changes in the total duration of a veteran's 
rehabilitation plan is subject to provisions on duration of a 
rehabilitation program described in 38 C.F.R. §§ 21.70-21.78.  
See 38 C.F.R. § 21.94 (1999).

Under 38 C.F.R. § 21.72(b)(1), the VA will provide a veteran 
with an employment handicap with additional training if the 
amount of training necessary to qualify for employment in a 
particular occupation in a geographical area where the 
veteran lives exceeds the amount needed for employment in 
that occupation.  In addition, VA will assist a veteran with 
a serious employment handicap to train to a higher level than 
is usually required to qualify in a particular occupation, 
when the veteran is preparing for a type of work in which he 
will be at a definite disadvantage in competing with 
nondisabled persons for jobs, and additional training is 
needed to offset that disadvantage, when the number of 
feasible occupations are restricted, and additional training 
will enhance the veteran's employability in one of those 
occupations, or when the number of employment opportunities 
within feasible occupations are restricted. 38 C.F.R. § 
21.72(b)(2).  The estimated duration of the period of 
training required to complete an original or amended IWRP may 
be extended when necessary.  Authorization of an extension is 
generally the responsibility of the counseling psychologist; 
any extension which will result in use of more than 48 months 
of entitlement must meet conditions described in § 21.78. 38 
C.F.R. § 21.72(c)(2) (1999).

In this case, the evidence demonstrates that at the time that 
the veteran sought additional Chapter 31 vocational 
rehabilitation benefits to pursue a teaching certification, 
he already had a bachelor's degree and a Master's Degree in 
Business Administration.  In addition, his employment 
experiences included personnel management, supply and 
administrative work, and personnel administration.  In 
essence, the preponderance of the evidence shows that the 
veteran already possessed the education, experience, and 
skills necessary for entry into employment in a suitable 
occupation that would take into consideration his physical 
and psychiatric limitations, including, but not limited to 
his sedentary work requirements.  

The Board acknowledges the veteran's assertions that a 
teaching certification was necessary for him to obtain a job 
in the field of his choice; however, the Board finds his 
argument is not persuasive.  The record shows that the 
veteran had advanced levels of experience and education 
suitable for entry into employment in several fields, 
including student development, counseling, program 
coordinator, computer programmer trainee, administrative 
service officer, and other administrative occupations.  
Significantly, the evidence shows that the veteran was simply 
unwilling to consider or pursue these opportunities, and 
equally unwilling to accept the employment assistance that 
was offered to him by the VA Counseling Psychologist in the 
pursuit of those suggested occupations.   

The undisputed evidence shows that the veteran had obtained 
the necessary training and skills to a level generally 
recognized as necessary for entry into a suitable 
occupational objective and to maintain that suitable 
employment; as such, except for the suggested professional 
placement services that the veteran rejected, he had 
accomplished the goals of the Vocational Rehabilitation 
program.  38 C.F.R. § 21.1.

The Board also notes that VA law generally provides that the 
authorization of an extension of a period of training is the 
responsibility of the Vocational and Rehabilitation 
counseling psychologist.  See 38 C.F.R. § 21.72(c)(2).  
Therefore, the Board will grant deference to the decision 
maker's opinion on appellate review.  While the veteran has 
indicated that there are advantages to having a teaching 
certificate, the evidence is not persuasive that the decision 
of the Counseling Psychologist and the Vocation and 
Rehabilitation Counseling Psychologist was in error.  It is 
clear that additional college training to prepare the veteran 
to be a teacher would not serve the purpose of restoring the 
veteran's employability, but would only give him more 
diversified skills.  This is not a goal of the VA Vocational 
Rehabilitation program.  Although the Chapter 31 provisions 
of suitable employment are subjective, the Board finds that 
these provisions do not require VA to provide unlimited 
training.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). In 
this case, the Board finds the preponderance of the evidence 
is against the veteran's claim.


ORDER

Entitlement to additional educational training under Chapter 
31, Title 38, United States Code, is denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

